Title: 17th.
From: Adams, John Quincy
To: 


       Paris. Italian Theatre. 1st. Representation of Alexis et Justine. Went before 5. o’clock. Could not find one place high nor low. Went to the Grands Danseurs du Roi, in a fiacre, for neither Servants nor carriage were to be found. Le trousseau d’Agnes. Le Qui-pro-quo de l’hotellerie.Rope dancing. Sophie de Brabant, Pantomime. Just such another Théatre as the Varietés. Plays just calculated to please the mob. Rope dancing, is surprizing at first sight, and pleases. Placide. Le petit Diable et la jeune Anglaise, very good. Comedy of Errors all this evening. Lost Appleton, and the Ladies. We however all met at Mr. Jefferson’s, where my father spent the Evening. Late before we got home.
      